NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 9-10, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-4, 9-10, and 14-15 is the recitation in claim 1 of a method for preparing a polymer mould-free three-dimensional foamed product from supercritical fluid delivery system, a foaming system, and a preheating system, wherein the supercritical fluid delivery system is a N2/CO2 mixed gas in which the volume percentage of N2 is 50 to 99%. 
The closest prior art references are the following: (1) Perman (US 5,670,102); (2) CN 102504323A; and (3) Baghdadi (US 10,227,467).  Because CN 102504323 is in Chinese, the machine-translated English equivalent is cited below
Perman et al. teach a process comprising charging a pressure vessel (which corresponds to the instantly claimed “foaming tank”) with a gas and a thermoplastic polymer material and heating the thermoplastic polymer material charged into the vessel using an external heat source (which corresponds to the heat cycle device and temperature control device of the instant claims) to a temperature approaching the Vicat softening temperature or glass transition temperature of the thermoplastic polymer. The 
In Example 8, polycarbonate is exposed to carbon dioxide at 185ºC and 14MPa for 120 minutes before rapid ventilation. See column 13, lines 21-30. The Examples do not include a mold and thus are “mould-free” and produce stereostructures, which are foamed articles. Carbon dioxide is the particularly preferred supercritical fluid for use in Perman et al. See column 8, lines 53-55. 
CN ‘323 teaches a method of forming a microcellular polymer foam using supercritical fluid. Examples of supercritical fluid include carbon dioxide. A polymer foam is heated and saturated with supercritical fluid; the polymer is “swelled” and infiltrated (impregnated) with the super critical fluid under pressure; and the pressure is release.  See ¶50-52 of CN ‘323.  Examples of the pressure-relief rate are 50 to 400 MPa/s. See ¶34. This falls entirely with the ranges of instant claims 9-10. Examples of polymers include polyethylene, polypropylene, polystyrene, and polyamide. See ¶35. 
Perman and CN ‘323 fail to teach a supercritical fluid delivery system which is a N2/CO2 mixed gas in which the volume percentage of N2 is 50 to 99%. 
Baghdadi teach a low density foamed article made using a blowing agent mixture which is a mixture of 0.1-5wt% supercritical carbon dioxide and 0.1-4wt% supercritical nitrogen which is injected under pressure into a molten thermoplastic ethylene vinyl acetate. There is no motivation to use the blowing agent mixture of Baghdadi in the invention of Perman et al. and/or CN ‘323. Baghdadi does not teach a mold-free three-dimensional foamed product as required by the instant claims. Baghdadi specifically teaches a molded article formed using a mold. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766